76 F.3d 388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wilbur SARGEANT, Sr. and Joanne Sargeant, husband and wife,Plaintiffs-Appellants,v.Elizabeth L. SCHOEDEL, Deputy Prosecuting Attorney forSpokane County, and Spokane County, a politicalsub-division of the State of Washington,Defendants-Appellees.
No. 94-35959.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 8, 1995.Decided Jan. 31, 1996.

1
Before:  Judges D.W. NELSON, and NOONAN, Circuit Judges, and TANNER,* District Judge


2
ORDER**


3
The district court's grant of summary judgment in favor of Deputy Prosecuting Attorney Elizabeth L. Schoedel and Spokane County is AFFIRMED.   The County is a political subdivision that acts as an "arm of the state" so that the state is the real party in interest, entitling the County to Eleventh Amendment immunity.  See Stones v. Los Angeles Community College Dist., 572 F.Supp. 1072, 1076 (C.D.Cal.1983), aff'd 796 F.2d 270 (9th Cir.1986);  Belanger v. Madera Unified School Dist., 963 F.2d 248, 250-51 (9th Cir.1992) cert. denied, 113 S.Ct. 1280 (1993).   Schoedel is entitled to absolute prosecutorial immunity because her actions were "intimately associated with the judicial phase of the criminal process."  Fry v. Melaragno, 939 F.2d 832, 837 (9th Cir.1991).



*
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3